Citation Nr: 0335950	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran had active duty from July 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2003, the veteran testified at a hearing before the 
Board at the RO.  A transcript of that hearing is included in 
the claims folder.  


FINDINGS OF FACT

1.  Dorsal kyphosis (curvature of the thoracic or dorsal 
spine) was noted upon entrance to service in July 1958 but 
was not considered disqualifying for service.

2.  There were no complaints or findings relevant to any back 
injury or any back disorder (other than dorsal kyphosis noted 
at entrance) during service; separation examination in April 
1960 showed no complaints or findings relevant to a back 
injury or a back disorder and clinical evaluation of the 
spine was normal.

3.  The earliest medical evidence of a low back disorder was 
dated forty years after service.

4.  A scar of the left patella was noted on the service 
separation examination report; there were no other complaints 
or findings pertaining to a left knee injury, disease, or 
disorder in service.

5.  The earliest medical evidence of treatment for a left 
knee disorder in the record is dated in April 2000, forty 
years after service.  




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

2.  A left knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA Duties

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, emphasizing VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated and affirming VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Under the VCAA, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  In addition, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim and what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies in this case with regard to 
providing an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in letters furnished to the appellant and his 
representative in June 2002.  He was provided an earlier VCAA 
letter relating only to the left knee in September 2001.  He 
was also provided a Statement of the Case (SOC) in December 
2002.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence relevant to his claims on 
appeal and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claims.  The VCAA-notice letter which was issued in 
conjunction with the June 2002 rating decision informed him 
what evidence and information VA had and what VA would be 
obtaining, and it explained that VA would make reasonable 
efforts to help him get evidence, such as medical records, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA outstanding records 
have been identified and obtained.  The Board finds that the 
claims are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did 
provide the appellant with a VA compensation examination.  
While no opinion as to etiology was provided in the 
examination report, the Board does not find that such an 
opinion is warranted in this case.  Under the regulation that 
implements the VCAA, an examination is necessary if the 
evidence of record does not contain sufficient medical 
evidence to decide the claim but indicates that the claimed 
disability or symptomatology may be associated with another 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  However, the regulation indicates that the VA will 
refrain from or discontinue providing assistance if a 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the appellant would substantiate the 
claim.  Circumstances in which this would be applicable 
include but are not limited to when the veteran has a lack of 
qualifying service or when the claim clearly lacks merit or 
is inherently incredible.  See 38 C.F.R. § 3.159 (d) (2003).  
The Board notes that the claims presented include no medical 
opinion evidence that any current back or left knee disease 
is in any way related to service.  While there is an 
indication in 2002 that the veteran has old injury to the 
left knee and low back, this evidence is forty years after 
service, and no intercurrent evidence refers to any incident 
of service and there is an absence of evidence of an injury 
to the back or left knee in the service records.  In view of 
the evidence regarding current back and left knee disorders, 
and the lack of objective indicators of abnormality in 
service or for forty years following service, there is no 
reasonable possibility that any additional assistance VA 
would provide to the appellant would substantiate the claim, 
and an additional examination or opinion was not provided in 
this case.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

It is noted that the veteran was provided the opportunity to 
testify before the Board in June 2003.  At that time, he 
requested additional time to obtain an MRI report.  This 
request was granted.  The veteran submitted a waiver of RO 
consideration of additional evidence at the time of the 
travel Board hearing.  Later that month, the veteran reported 
that he would not be getting the MRI and that the doctor told 
him that the x-rays of record revealed that the fractures 
were the result of old accidents.  It was noted that the MRI 
would not be beneficial.  

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.
In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  Contentions:

In this case, the veteran contends that he is entitled to 
service connection for residuals of a left knee injury and a 
low back injury he suffered in service.  At the June 2003 
hearing before the Board, he testified that he injured his 
back and right knee while he was part of a TDY crew preparing 
a slope for the winter Olympics in Squaw Valley.  He was 
preparing a ski slope when a snow slide sent him tumbling 
down the slope.  He reported that he was twisted like a 
pretzel and that, while he was tumbling, he poked his left 
knee with his ski pole.  He also hurt his back.  He reported 
that he was treated at the aid station on the slope, and then 
he was taken back to Fort Ord by bus and treated at the 
hospital there the same day.  He had to return the next day 
for treatment of the left knee.  He recalls he was treated 
for sprains but no broken bones were found.  He remembers 
that he received stitches to the left knee.  He reported that 
after several weeks of treatment, the Army found he was 
unable to perform his duties and he was given an early 
discharge as a result of the injuries.  He testified that he 
did not seek treatment following service because he was 
embarrassed and the pain in the back and knee, while 
constant, was not severe until recently.  
3.  The Low Back:

Service medical records contain no reference to the ski 
accident reported by the veteran.  An April 1957 pre-
induction examination report showed no complaints or findings 
of a back disorder.  An April 1958 pre-induction examination 
appears also to have initially reflected no complaints or 
findings of a back disorder.  However, a Clinical Record, 
dated July 22, 1958, showed that the veteran reported having 
been involved in a head-on auto crash, twisting his back and 
neck and experiencing backache since then on sitting too 
long.  The examiner noted that a letter from a local doctor 
revealed old Scheuermann's disease.  (Scheuermann's disease 
is osteochondrosis of the vertebrae; osteochondrosis is a 
disease of the growth or ossification centers in children 
which begin as a degeneration or necrosis followed by 
regeneration or recalcification.  Dorland's Illustrated 
Medical Dictionary 1200, 1490 (28th ed. 1994)).  Examination 
revealed a dorsal kyphotic stance.  There was no visible 
limitation in all modalities and no muscle spasm.  The 
doctor's impression was epiphysitis, old, with dorsal 
kyphosis; non-limiting.  (Kyphosis refers to an abnormally 
increased convexity in the curvature of the thoracic or 
dorsal spine as viewed from the side.  Dorland's at 890).  A 
note, dated July 22, 1958, was added to the April 1958 pre-
induction examination report to reflect the finding of dorsal 
kyphosis due to old epiphysitis, no limitation.  An x-ray of 
the dorso lumbar vertebrae revealed intact lumbar vertebra 
with no gross defects seen.  There was no definite evidence 
of epiphysitis or arthritis.  There were no complaints or 
findings relevant to any back injury or any back disorder 
during service.  Separation examination in April 1960 showed 
no complaints or findings relevant to a back injury or a back 
disorder and clinical evaluation of the spine was normal.  

Because dorsal kyphosis due to old epiphysitis was noted on 
the service entrance examination, the presumption of sound 
condition does not attach with regard to this disorder.  
Therefore, in order for service connection to be granted for 
current dorsal kyphosis or a current back disability that is 
the result of dorsal kyphosis, there must be evidence that 
this back disorder, which was present on entrance to service, 
was aggravated by active duty service.  Dorsal kyphosis will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In this case, there is no evidence of an increase in dorsal 
kyphosis during service.  Service medical records reflect no 
complaint or finding of a back disorder.  There is no medical 
evidence of a back disorder for more than forty years after 
service.  Accordingly, the Board concludes that service 
connection for a back disability resulting from dorsal 
kyphosis based on aggravation is not warranted in this case 
because aggravation may not be conceded where a disability 
noted at entrance underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

With regard to a back disorder other than dorsal kyphosis, 
the veteran indicated in his notice of disagreement that he 
was not involved in a head-on auto crash prior to service.  
The Board concludes that, although the examiner in July 1958 
noted a history of a back injury in a head-on auto crash, no 
back disorder resulting from any such accident was noted at 
the time of entrance.  Therefore, the presumption of sound 
condition attaches as to any back disability other than 
dorsal kyphosis.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Moreover, the Board concludes that there is no sufficient 
evidence which meets the high burden of proof of "clear and 
unmistakable" evidence which demonstrates that a back 
disorder other than dorsal kyphosis existed prior to service.  
Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding 
that the clear and unmistakable evidence standard is 
"onerous" and requires an "undebatable" result); Vanerson 
v. West, 12 Vet. App. 254, 261 (1999) (noting that the 
standard of proof for rebutting the presumption of soundness 
is not merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence is that is clear and 
unmistakable, i.e., undebatable); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993) (holding that the burden of proof was 
on the government to rebut the presumption of sound condition 
and stating that the burden of proof is a formidable one).  
Thus, the Board concludes that a back disorder other than 
dorsal kyphosis did not exist prior to service.

With regard to whether a current back disorder is the result 
of a disease or injury incurred during active service, the 
Board notes that post service records include treatment 
records from the VA medical center in Mobile, Alabama, and 
Biloxi, Mississippi, dated from September 1999, and records 
of VA examination.  In September 2001, during a routine 
appointment, the veteran reported a little pain in the lower 
back due to recent lifting.  General complaints of low back 
pain were noted, but no diagnosis was indicated.  

A VA examination report dated in June 2002 showed a history 
of chronic low back pain which varied in severity.  The 
veteran reported that it was related to his fall on the ski 
slope in service.  The diagnosis was old low back injury, 
probable degenerative changes.  X-rays of the low back showed 
old compression fracture of L1 and degenerative disc disease 
of L3 and 4.  The primary diagnosis was minor abnormality.  A 
comparison X-ray of the lumbar spine, dated in May 2003, 
showed old compression fracture L4, nonacute compression 
fracture T11 and lumbar degenerative disease, with facet 
joint osteoarthritis at multiple levels.  

Though the veteran contends that he has a low back disability 
that is related to service, there is no record of actual 
chronic low back disability in service.  While an old 
abnormality was noted at induction, as well as the history of 
accident and kyphosis, the Board notes this was not a 
diagnosis or an indication of an actual current low back 
disorder.  Moreover, as noted above, there was no evidence in 
service of any increase in dorsal kyphosis during service.  
In addition, there was no abnormality of the low back noted 
at separation in April 1960.  While there is a current 
diagnosis of low back disability, this diagnosis was rendered 
forty years after service, and there is no indication of 
treatment in the interim.  In fact, the veteran has testified 
that he did not seek treatment following service.  Although 
it was noted that there was old low back injury in the 
diagnosis of June 2002, there is no evidence that such an old 
injury occurred in service in 1960, and the lack of evidence 
of a low back injury in the service medical records 
preponderates against any such claim.  

Further, the medical evidence in this case does not support 
the claim for service connection for a back disorder.  
Medical evidence of record generally tends to show current 
disability but no records show treatment for the back prior 
to 2000.  This is uncontroverted by the veteran's testimony 
that he did not seek treatment for many years after service.  
Although the veteran contends that he sustained a back injury 
in service, no medical evidence is of record to confirm that 
his back was injured in service.  Concerning this, the Board 
notes that, while the veteran contends that he was treated in 
the hospital at Fort Ord, clinical records were included with 
the service medical records in this case, but they reflect 
only a period of hospitalization at Fort Ord in 1959 for 
tonsillitis.  The veteran's testimony is competent evidence 
with regard to what happened to him during service, such as 
falling on the ski slope, and what symptoms he experienced, 
but as a lay person, he is not competent to provide evidence 
of a diagnosis of a back injury or of back disease.  In other 
words, he is competent to say that he experienced pain in the 
back in service but he is not competent to determine that the 
back pain was evidence of a particular back disease or 
evidence of chronic back disability resulting from an injury 
to the back.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) 
(holding that a veteran's testimony that he was given "a 
tablet to take for the relief of my asthma" is competent 
only insofar as it states he was given a tablet and 
incompetent to prove that he had or was diagnosed with 
asthma); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that, in addition to the absence of any 
medical evidence in service regarding a back injury or back 
symptoms, there is an absence in the record of any medical 
evidence of symptoms of a back disorder for forty years after 
service.  Although the law provides no time limit for 
claiming service connection for a disorder after discharge 
from service, a long delay after service in claiming service 
connection may hinder the ability of the veteran and VA to 
obtain medical evidence needed to substantiate the claim.  
While the veteran's testimony that he experienced a back 
injury during service on the ski slope is not inherently 
incredible, the lack of any findings of a back disorder or a 
diagnosis in service and for approximately forty years 
following service constitutes negative evidence which 
preponderates against the claim that a chronic back 
disability resulted from any such injury.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Thus, the veteran's belief that a current back disability is 
the result of an injury to the back in service is of less 
probative weight than the absence of medical evidence of a 
back injury in service which resulted in chronic disability.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

4.  The Left Knee:

As noted above with regard to the claim for service 
connection for a back disorder, service medical records 
contain no reference to the ski accident reported by the 
veteran.  As to the left knee, a note on the veteran's pre-
induction report of medical examination, dated in April 1957, 
reflected that he had a stable left knee, not considered 
disabling.  Another pre-induction examination in April 1958 
showed no abnormalities of the lower extremities.  At 
separation, examination in April 1960 showed a scar of the 
left patella.  The lower extremities were normal.  

Post service records include treatment records from the VA 
medical center in Mobile, Alabama and Biloxi, Mississippi, 
dated from September 1999, and records of VA examination.  
Pain in the left knee was noted as a chronic problem.  In 
April 2001, recent twisting re-injury was noted to the left 
knee.  X-rays revealed degenerative changes, left knee and 
effusion.  In September 2001, during a routine appointment, 
the veteran reported pain in the left knee on occasion.  He 
related this was due to the ski accident.  General complaints 
of left knee pain are noted, but no diagnosis is indicated 
other than degenerative changes, left knee.  

A VA examination report dated in June 2002 shows a history of 
chronic left knee pain and giving way.  The veteran 
reportedly used a cane and a left knee brace.  The assessment 
was old left knee injury with degenerative changes.  X-rays 
of the left knee showed very minimal osteoarthritic changes 
of the left knee joint with no evidence of bone destruction, 
narrowing of joint space or effusion.  The primary diagnosis 
was minor abnormality.  

Although the veteran contends that he has a left knee 
disability that is related to service, there is no record of 
injury to the left knee or actual chronic disability in 
service.  The presumption of soundness attaches as to the 
left knee as no left knee abnormality or defect was noted on 
the entrance examination.  Rather, the only finding was a 
positive one, i.e., of a "stable" left knee.  While a scar 
of the left patella was listed at service separation, the 
Board notes there was no diagnosis or other indication of a 
left knee disorder or any other indicator of injury.  While 
there is current diagnosis of degenerative changes of the 
left knee, this diagnosis comes approximately forty years 
after service, and there is no indication of treatment for a 
left knee disability, to include degenerative changes, in the 
interim.  In fact, the veteran has testified that he did not 
seek treatment following service.  

As was the case with the back claim above, the medical 
evidence does not support the claim for service connection 
for a left knee disability in this case.  Medical evidence of 
record generally tends to show current left knee disability 
but no records show treatment prior to 2000.  The veteran 
contends that he sustained a left knee injury in service, but 
no medical evidence is of record to confirm that his left 
knee was injured in service.  The veteran's testimony is 
competent evidence with regard to what happened to him during 
service, such as falling on the ski slope, and what symptoms 
he experienced, but as a lay person, he is not competent to 
provide evidence of a diagnosis of a left knee disorder.  See 
Layno, 6 Vet. App. at 471.  

The Board notes that, in addition to the absence of any 
medical evidence in service regarding a left knee injury or 
symptoms, there is an absence in the record of any medical 
evidence of symptoms of a left knee disorder for forty years 
after service.  As noted above with regard to the claim for 
service connection for a back disorder, the law provides no 
time limit for claiming service connection for a disorder 
after discharge from service, but a long delay after service 
in claiming service connection may hinder the ability of the 
veteran and VA to obtain medical evidence needed to 
substantiate the claim.  While the veteran's testimony that 
he experienced a left knee injury during service on the ski 
slope is not inherently incredible, the lack of any findings 
of a left knee disability or diagnosis in service, and for 
approximately forty years following service, constitutes 
negative evidence which preponderates against the claim that 
a chronic left knee disability resulted from any such injury.  
See Forshey v. West, 12 Vet. App. at 74, aff'd sub nom. 
Forshey v. Principi, 284 F.3d at 1358.  Thus, the veteran's 
belief that a current left knee disability is the result of 
an injury to the left knee in service is of less probative 
weight than the absence of medical evidence of a left knee 
injury in service which resulted in chronic disability.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



